 In' the Matter of LANE WELLS COMPANYandINTERNATIONAL Asso-CIATION OF MACHINISTS, LODGE 311, A. F. OF L.Case No. R-407.-Decided December 99, 19412Jurisdiction: oil field equipment industry.Investigation and Certification of Representatives:existence of question : stipu-lation asto; election necessary.Unit Appropriate for Collective Bargaining:all production and maintenanceemployees,with specifiedinclusions and exclusions;stipulation as to.Mr. Rodney S.-Durkee,of Los Angeles, Calif., for the Company.Mr. Roscoe V. IckesandMr. R. G. Benedict,of Los Angeles, Calif.,for the Union.Miss Muriel J. Levor,of counsel to the Board.DECISIONANDDIRECTION' OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by International Associationof Machinists, Lodge 311, affiliated with the American Federation ofLabor, herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of LaneWells Company, Los Angeles, California, herein called the Company,the National Labor Relations Board provided for an appropriate hear-ing upon due notice before George H. O'Brien, Trial Examiner.Saidhearing was held at Los Angeles, California, on December 4, 1942.The Company and the Union appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI. THE BUSINESSOF THE COMPANYWells Company, a Delaware - corporation with its principal,office at Los Angeles, California, is engaged in performing field services46 N. L. R. B., No. 60.487 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor oil companies and in the manufacture of oil field equipment. Itowns and operates branches at Oklahoma City, Oklahoma, and atHouston, Texas. 'It partially owns the Ray Control Company, Pasa-dena, California.It owns and operates a plant at Los Angeles,_ Cali-fornia, which is the only plant involved in this proceeding, at whichit designs and manufactures oil field equipment.During the calendar year, 1941, the Company derived its incomeas follows: $3,000,000 from field'services, and $300,000 from the saleof oil field equipment. In the manufacture of its products the Com-pany uses metals and 'electrical equipment, approximately 25 percentof which is shipped to its Los Angeles plant from points located out-side the State of California.Approximately 75 percent of theproducts of the Company's Los Angeles plant is shipped to pointslocated outside' the State of California.II.THE ORGANIZATION'INVOLVEDInternational Association of Machinists, Lodge 311, is a labor or-ganization affiliated with the American Federation of Labor, admittingto membership employees of the Company.'III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated, at the hearing that a question concerningrepresentation has arisen in that the Company refuses to recognizethe Union as sole bargaining representative of its employees unless' anduntil the Union is duly certified as such by the Board.A statement of the Acting Regional Director, introduced in 'evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation .of employees of the Company within the meaningof' Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.'IV.THE APPROPRIATE UNITWe find, in accordance with the stipulation of the parties,'that allproduction and maintenance employees, truck 'drivers, stockroom em-ployees, and working foremen of the Company at its Los Angelesplant, excluding guards, outside oil well servicemen, office employees,and supervisors with the right to hire or discharge, constitute a unit1 The Acting Regional-Director reported that the Union had submitted 115' applicationcards, of which 102 were dated from July to October 1942,and the reinaindei'undated, thatof the signatures thereon, all of which appear to be genuine,72 bore the names of personson the'Company'spay roll of November 17, 1942,containing a total'the appropriate unit. LANE. WELLS COMPANY489appropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVES'We shall direct that the question concerning representation whichhas arisenbe resolved''by, an electiori-by secret ballot among the em-ployees in the appropriate unit who were employed during the pay=rollperiod immediately preceding the date of our Direction,of Election,subject to the limitations and additions set forth in the Direction.DIRECTION OF,ELECTIONBy virtue of and pursuant to the power vested in the, NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and. Regulations-Series 2, asamended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Lane Wells Com-pany, Los Angeles, California, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction of Election, under the direction and super-vision of the Regional Director for the Twenty-first Region, acting inthis matter as agent for the National Labor Relations Board, and sub-iect to Article III, Section 10, of said Rules and Regulations, amongall employees of the Company in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were'ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have, since quit or been discharged forcause, to determine whether or not they desire to be represented byInternational Association of Machinists, Lodge 311, affiliated with thebargaining.